DETAILED ACTION
This office action is in response to an application filed 12/9/2019 wherein claims 1-9 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/9/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2016/0353083) (hereinafter Aoki) in view of Barcin (US 2021/0197841).

In regard to claim 1, Aoki discloses a stereo camera adjustment system [¶0009; calibration method calibrates a stereo camera] configured to 
	dispose an adjustment plate [¶0059; measurement tool 20 according to the present embodiment has a structure like a square plate] at a predetermined position relative to a vehicle mounted with a stereo camera [¶0048; stereo camera 10 (car-mounted stereo camera) that is installed inside the front windshield of a car. measurement tool 20 is installed such that it falls within the image capturing area of the stereo camera 10. For example, the measurement tool 20 is installed at a distance of about 2 m from the stereo camera 10], the adjustment plate being configured to display an adjustment chart for adjusting deviation of image information caused by position misalignment of the stereo camera [¶0059; surface of the measurement tool 20 includes five marks 21. The mark 21 is used as a measurement chart to calculate a parallax. Furthermore, the shape, the number, and the position of the marks 21 are not limited. ¶0009; determining a calibration parameter for calibrating the stereo camera based on the deviation of the direction of the measurement tool and the captured image], 
	capture an image of the adjustment chart by the stereo camera [¶0048; measurement tool 20 is installed such that it falls within the image capturing area of the stereo camera 10. ¶0063;  the first captured image that includes the measurement tool 20 as an object, the second captured image that includes the measurement tool 20 as an object], and 
	process the captured image of the adjustment chart to correct the deviation of the image information caused by the position misalignment of the stereo camera [¶0094; determining unit 39 determines a calibration parameter for correcting the first captured image and the second captured image on the basis of the parallaxes and the ideal parallaxes. For example, the determining unit 39 determines a calibration parameter for a correction such that the difference between the parallaxes and the ideal parallaxes becomes zero]. 
	Aoki does not explicitly disclose the stereo camera adjustment system comprising: a plate movement device configured to adjust a disposed state of the adjustment plate relative to the vehicle; a detector configured to detect an attitude of the vehicle stopped at a defined position; and a controller configured to control, based on the attitude of the vehicle detected by the detector, the plate movement device to adjust the disposed state of the adjustment plate such that the adjustment plate is at the predetermined position relative to the vehicle. However Barcin discloses,
	a camera adjustment system [¶0006; front camera systems, that require a dynamic calibrating drive] configured to 
	dispose an adjustment plate at a predetermined position relative to a vehicle mounted with a camera [¶0009; position the at least one target pattern on the basis of the position of the vehicle to be measured. ¶0038; positioning device 14 to align target patterns 8 in the desired position and alignment], the camera adjustment system comprising: 
	a plate movement device configured to adjust a disposed state of the adjustment plate relative to the vehicle [¶0018-¶0020; moving device comprises at least one wheel or a roller, which simplifies moving the at least one target pattern and/or the entire calibrating device... combination of a wheel or a roller and a rail makes it possible to guide the at least one target pattern and/or the entire calibrating device. Fig.1, ¶0038; positioning device 14 to align target patterns 8 in the desired position and alignment]; 
	a detector configured to detect an attitude of the vehicle stopped at a defined position [¶0037; at least one sensor 10, which detects the position and the alignment of vehicle 4 with respect to calibrating device 6. Fig.1; vehicle stopped in front of position device (14)]; and 
	a controller configured to control, based on the attitude of the vehicle detected by the detector, the plate movement device to adjust the disposed state of the adjustment plate such that the adjustment plate is at the predetermined position relative to the vehicle [¶0038-¶0041; data provided by the at least one sensor 10 make it possible for positioning device 14 to align target patterns 8 in the desired position and alignment, i.e. with the desired distance and angle, with respect to vehicle 4. Sensor 10 may be developed in particular as camera 10...  Positioning device 14 is furthermore designed to move beam 7 and with it target patterns 8 in all three spatial directions in order to be able to situate target patterns 8 at the desired positions with respect to vehicle 4].
	Specifically, as noted above Aoki discloses a system for calibrating one or more sensors on a vehicle, such as a stereo camera. As disclosed by Aoki, a calibration target/plate including marks disposed thereon (forming a chart) is place at a certain position relative to a vehicle. The vehicle's stereo camera includes left and right cameras, each of which capture images of the calibration plate, process the images, and generate parameters used to correct deviations caused camera misalignment. Although Aoki discloses that the calibration target should be placed at a certain distance relative the vehicle, Aoki does not explicitly disclose the calibration target movement of the instant claim. 
	Barcin, like Aoki, also discloses calibration of one or more sensors, such as cameras, on board a vehicle. As disclosed by Barcin, the position of the vehicle relative to a calibration target (similar to that of Aoki) is determined using sensor data wherein the calibration target can be automatically positioned based thereon. Specifically, the calibration target is moved by motors/rollers and/or display processing in order to place the calibration target at the optimal position relative to the vehicle for sensor calibration.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Aoki with the calibration plate movement as disclosed by  Barcin in order to allow for calibration plate positioning that is quick, convenient and highly precise [Barcin ¶0002-¶0019]. As disclosed by Barcin, calibration targets (like those of Aoki) need to be placed at certain positions relative to the vehicle for optimal calibration and the disclosed system allows for calibration target placement without requiring manual intervention, thus providing precise and convenient calibration of vehicle sensors. 

In regard to claim 2, Aoki in view of Barcin discloses the stereo camera adjustment system according to claim 1. Aoki in view of Barcin further discloses, 
 [Barcin ¶0050; take into account a shift of longitudinal driving axis A of vehicle 4 with respect to center axis M of display device 20. Barcin ¶0024; determine the position and alignment of the vehicle in all three spatial directions with high precision. Barcin ¶0037; least one sensor 10, which detects the position and the alignment of vehicle 4 with respect to calibrating device 6].
	As disclosed by Barcin, the position of the vehicle relative to the calibration device can be determined in all spatial directions. As this positional information it is relative to the calibration target and determined for all spatial directions, one of ordinary skill in the art would readily appreciate the system of Barcin determines any misalignment between the vehicle and the calibration target in a pitch, roll, and yaw direction. Additionally or alternatively, Barcin discloses that a shift amount in a driving axis with respect to the center of the calibration target is determined (and thus misalignment in the yaw direction is determined). See claim 1 for motivation to combine.  

In regard to claim 3, Aoki in view of Barcin discloses the stereo camera adjustment system according to claim 2. Aoki in view of Barcin further discloses, 
	wherein the controller is configured to control, based on the misalignment amount of the vehicle in the at least one of the yaw direction, the pitch direction, or the roll direction, the plate movement device to adjust the disposed state of the adjustment plate such that the adjustment plate is disposed ahead of the vehicle [Barcin ¶0022; positioning device is designed in particular to vary also the size, the orientation and/or the position of the target pattern on the at least one electronic display device as a function of the position and the alignment of the vehicle on the measuring station. Barcin ¶0050; calibrating device 18 according to the second exemplary embodiment makes it possible to take into account a shift of longitudinal driving axis A of vehicle 4 with respect to center axis M of display device 20 and to display target patterns 8 a-8 d accordingly asymmetrically with respect to the center axis M of display device 20] and at a predetermined distance from the vehicle [Barcin ¶0038; data provided by the at least one sensor 10 make it possible for positioning device 14 to align target patterns 8 in the desired position and alignment, i.e. with the desired distance and angle].
	See claim 1 for motivation to combine.  

In regard to claim 4, Aoki in view of Barcin discloses the stereo camera adjustment system according to claim 2. Aoki in view of Barcin further discloses, 
	wherein the plate movement device is configured to adjust orientation of the adjustment plate with respect to the vehicle [Barcin ¶0017-¶0020; least one target pattern may be positioned automatically in a specified orientation at a desired position... moving device is designed to turn the at least one target pattern about at least one axis in order to situate the at least one target pattern in accordance with the orientation of the vehicle on the measuring station exactly into the desired position and orientation on the measuring station], and 
	wherein the controller is configured to control, based on the misalignment amount of the vehicle in the at least one of the yaw direction, the pitch direction, or the roll direction, the plate movement device to adjust the orientation of the adjustment plate with respect to the vehicle [Barcin ¶0022; positioning device is designed in particular to vary also the size, the orientation and/or the position of the target pattern on the at least one electronic display device as a function of the position and the alignment of the vehicle on the measuring station. Barcin ¶0050; calibrating device 18 according to the second exemplary embodiment makes it possible to take into account a shift of longitudinal driving axis A of vehicle 4 with respect to center axis M of display device 20 and to display target patterns 8 a-8 d accordingly asymmetrically with respect to the center axis M of display device 20. Barcin ¶0038; data provided by the at least one sensor 10 make it possible for positioning device 14 to align target patterns 8 in the desired position and alignment, i.e. with the desired distance and angle] .
	See claim 1 for motivation to combine.  

In regard to claim 5, Aoki in view of Barcin discloses the stereo camera adjustment system according to claim 3. Aoki in view of Barcin further discloses, 
[Barcin ¶0017-¶0020; least one target pattern may be positioned automatically in a specified orientation at a desired position... moving device is designed to turn the at least one target pattern about at least one axis in order to situate the at least one target pattern in accordance with the orientation of the vehicle on the measuring station exactly into the desired position and orientation on the measuring station], and 
	wherein the controller is configured to control, based on the misalignment amount of the vehicle in the at least one of the yaw direction, the pitch direction, or the roll direction, the plate movement device to adjust the orientation of the adjustment plate with respect to the vehicle [Barcin ¶0022; positioning device is designed in particular to vary also the size, the orientation and/or the position of the target pattern on the at least one electronic display device as a function of the position and the alignment of the vehicle on the measuring station. Barcin ¶0050; calibrating device 18 according to the second exemplary embodiment makes it possible to take into account a shift of longitudinal driving axis A of vehicle 4 with respect to center axis M of display device 20 and to display target patterns 8 a-8 d accordingly asymmetrically with respect to the center axis M of display device 20. Barcin ¶0038; data provided by the at least one sensor 10 make it possible for positioning device 14 to align target patterns 8 in the desired position and alignment, i.e. with the desired distance and angle] .
	See claim 1 for motivation to combine.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2016/0353083) (hereinafter Aoki) in view of Barcin (US 2021/0197841) in view of Park et al. (US 2019/0172225) (hereinafter Park).
 
In regard to claim 6, Aoki in view of Barcin discloses the stereo camera adjustment system according to claim 2. Aoki in view of Barcin further discloses, 
	wherein the detector comprises an image capturer configured to obtain at least one of (i) a top-view image, (ii) a side-view image, or (iii) a rear-view or front-view image of the vehicle [Barcin Fig.1, Fig.2, sensors (24) facing the front of the vehicle. Barcin ¶0037-¶0039; at least one sensor 10, which detects the position and the alignment of vehicle 4 with respect to calibrating device 6... situate the at least one sensor 10 in other positions, e.g. on the ceiling above vehicle 4. Barcin ¶0024; the at least one sensor comprises at least one camera that is designed to detect the vehicle to be measured optically...  camera may be developed in particular as a stereo camera so as to be able to determine the position and alignment of the vehicle in all three spatial directions with high precision].
	See claim 1 for motivation to combine. Although Barcin discloses cameras can be mounted in a variety of locations and using the camera images to determine the relative position/orientation of the calibration target relative to the vehicle as well as a shift of the vehicle as shown in Fig.2, Barcin does not explicitly describe the controller is configured to calculate the misalignment amount of the vehicle in at least one of the yaw direction, the pitch direction, or the roll direction based on at least one of a yaw-direction reference detected from the top-view image of the vehicle, a pitch-direction reference detected from the side-view image, or a roll-direction reference detected from the rear-view or front-view image. However Park discloses,		
wherein the detector comprises an image capturer configured to obtain at least one of (i) a top-view image [¶0058-¶0059; sensor device 100 is an element used to detect the vehicle 300 positioned inside the calibration room 2, and may include at least one of a laser scanner 110 and a vision sensor 120... vision sensor 120 may be installed at a central portion of the ceiling of the calibration room 2. Fig.5; vision sensor (120) capturing a top-view image of the vehicle. ¶0064; vision sensor 120, while installed at a predetermined position (e.g., a central portion of the ceiling), may detect the position and orientation of the vehicle 300 by imaging a predetermined detection range (area C).], (ii) a side-view image, or (iii) a rear-view or front-view image of the vehicle 
	the controller is configured to calculate the misalignment amount of the vehicle in at least one of the yaw direction, the pitch direction, or the roll direction [¶0070; degree to which the vehicle 300 is misaligned from the reference direction is identified through the calibration orientation information. ¶0100; identify that the vehicle 300 is parked in a state of being misaligned by a predetermined angle D° with respect to the reference direction] based on at least one of a yaw-[¶0064-¶0074; vision sensor 120 may detect the position and orientation of the vehicle 300 by identifying an angle between the sidewall of the calibration room 2 and a side surface of the vehicle 300 and distances between front, rear, left and right sides of the vehicle 3 and wall surfaces inside the calibration room. Fig.7A; misalignment angle in the top view image wherein the angle represents the yaw direction. ¶0100-¶0101; analyze information from the sensor device 100, identify that the vehicle 300 is parked in a state of being misaligned by a predetermined angle D° with respect to the reference direction. ¶0058; sensor device 100 is an element used to detect the vehicle 300 positioned inside the calibration room 2, and may include at least one of a laser scanner 110 and a vision sensor 120], a pitch-direction reference detected from the side-view image, or a roll-direction reference detected from the rear-view or front-view image.
	Although Barcin discloses that sensors can detect the vehicle's position wherein the sensors can be cameras including a camera mounted on a ceiling, as Barcin does not elaborate on processing the sensor data output from the ceiling camera, Park has been relied upon. Specifically, Park also discloses a device for calibrating cameras on-board a vehicle. As noted above and shown in Fig.5/Fig.7, a vision sensor (camera) is mounted above the vehicle and captures images of the vehicle as well as any associated  calibration patterns/targets around the vehicle. The sensor data is processed to generate a misalignment angle of the vehicle relative to a reference direction wherein the misalignment angle is used to adjust the calibration patterns. One of ordinary skill in the art would readily appreciate that as the vision sensor of Park is installed on the ceiling above the vehicle, the data produced by the vision sensor is a "top-view image" and said image forms the data that is processed to determine the misalignment angle, as vision sensors inherently produce image data as an output. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Aoki in view of Barcin with the determination of the misalignment angle from a top-view image as disclosed by Park in order to provide a low cost way to easily detect the vehicle position and relative position within a room or area [Park ¶0008,  ¶0058-¶0065]. As disclosed by Park, vision sensors are low-cost relative to other positioning sensors and by capturing the image of the vehicle and processing it in the disclosed manner, the vehicle's position within the room as well as relative to calibration objects can be easily determined.   

In regard to claim 7, Aoki in view of Barcin discloses the stereo camera adjustment system according to claim 3. Aoki in view of Barcin discloses, 
	wherein the detector comprises an image capturer configured to obtain at least one of (i) a top-view image, (ii) a side-view image, or (iii) a rear-view or front-view image of the vehicle [Barcin Fig.1, Fig.2, sensors (24) facing the front of the vehicle. Barcin ¶0037-¶0039; at least one sensor 10, which detects the position and the alignment of vehicle 4 with respect to calibrating device 6... situate the at least one sensor 10 in other positions, e.g. on the ceiling above vehicle 4. Barcin ¶0024; the at least one sensor comprises at least one camera that is designed to detect the vehicle to be measured optically...  camera may be developed in particular as a stereo camera so as to be able to determine the position and alignment of the vehicle in all three spatial directions with high precision].	
	See claim 1 for motivation to combine. Although Barcin discloses cameras can be mounted in a variety of locations and using the camera images to determine the relative position/orientation of the calibration target relative to the vehicle as well as a shift of the vehicle as shown in Fig.2, Barcin does not explicitly describe the controller is configured to calculate the misalignment amount of the vehicle in at least one of the yaw direction, the pitch direction, or the roll direction based on at least one of a yaw-direction reference detected from the top-view image of the vehicle, a pitch-direction reference detected from the side-view image, or a roll-direction reference detected from the rear-view or front-view image. However Park discloses, 
	wherein the detector comprises an image capturer configured to obtain at least one of (i) a top-view image [¶0058-¶0059; sensor device 100 is an element used to detect the vehicle 300 positioned inside the calibration room 2, and may include at least one of a laser scanner 110 and a vision sensor 120... vision sensor 120 may be installed at a central portion of the ceiling of the calibration room 2. Fig.5; vision sensor (120) capturing a top-view image of the vehicle. ¶0064; vision sensor 120, while installed at a predetermined position (e.g., a central portion of the ceiling), may detect the position and orientation of the vehicle 300 by imaging a predetermined detection range (area C)], (ii) a side-view image, or (iii) a rear-view or front-view image of the vehicle, and 
	the controller is configured to calculate the misalignment amount of the vehicle in at least one of the yaw direction, the pitch direction, or the roll direction [¶0070; degree to which the vehicle 300 is misaligned from the reference direction is identified through the calibration orientation information. ¶0100; identify that the vehicle 300 is parked in a state of being misaligned by a predetermined angle D° with respect to the reference direction] based on at least one of a yaw-direction reference detected from the top-view image of the vehicle [¶0064-¶0074; vision sensor 120 may detect the position and orientation of the vehicle 300 by identifying an angle between the sidewall of the calibration room 2 and a side surface of the vehicle 300 and distances between front, rear, left and right sides of the vehicle 3 and wall surfaces inside the calibration room. Fig.7A; misalignment angle in the top view image wherein the angle represents the yaw direction. ¶0100-¶0101; analyze information from the sensor device 100, identify that the vehicle 300 is parked in a state of being misaligned by a predetermined angle D° with respect to the reference direction. ¶0058; sensor device 100 is an element used to detect the vehicle 300 positioned inside the calibration room 2, and may include at least one of a laser scanner 110 and a vision sensor 120], a pitch-direction reference detected from the side-view image, or a roll-direction reference detected from the rear-view or front-view image.
	See claim 6 for elaboration on Park. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Aoki in view of Barcin with the determination of the misalignment angle from a top-view image as disclosed by Park in order to provide a low cost way to easily detect the vehicle position and relative position within a room or area [Park ¶0008,  ¶0058-¶0065]. As disclosed by Park, vision sensors are low-cost relative to other positioning sensors and by capturing the image of the vehicle and processing it in the disclosed manner, the vehicle's position within the room as well as relative to calibration objects can be easily determined.   

In regard to claim 8, Aoki in view of Barcin discloses the stereo camera adjustment system according to claim 4. Aoki in view of Barcin further discloses, 
	wherein the detector comprises an image capturer configured to obtain at least one of (i) a top-view image, (ii) a side-view image, or (iii) a rear-view or front-view image of the vehicle, [Barcin Fig.1, Fig.2, sensors (24) facing the front of the vehicle. Barcin ¶0037-¶0039; at least one sensor 10, which detects the position and the alignment of vehicle 4 with respect to calibrating device 6... situate the at least one sensor 10 in other positions, e.g. on the ceiling above vehicle 4. Barcin ¶0024; the at least one sensor comprises at least one camera that is designed to detect the vehicle to be measured optically...  camera may be developed in particular as a stereo camera so as to be able to determine the position and alignment of the vehicle in all three spatial directions with high precision].	
	See claim 1 for motivation to combine. Although Barcin discloses cameras can be mounted in a variety of locations and using the camera images to determine the relative position/orientation of the calibration target relative to the vehicle as well as a shift of the vehicle as shown in Fig.2, Barcin does not explicitly describe the controller is configured to calculate the misalignment amount of the vehicle in at least one of the yaw direction, the pitch direction, or the roll direction based on at least one of a yaw-direction reference detected from the top-view image of the vehicle, a pitch-direction reference detected from the side-view image, or a roll-direction reference detected from the rear-view or front-view image. However Park discloses,
	wherein the detector comprises an image capturer configured to obtain at least one of (i) a top-view image [¶0058-¶0059; sensor device 100 is an element used to detect the vehicle 300 positioned inside the calibration room 2, and may include at least one of a laser scanner 110 and a vision sensor 120... vision sensor 120 may be installed at a central portion of the ceiling of the calibration room 2. Fig.5; vision sensor (120) capturing a top-view image of the vehicle. ¶0064; vision sensor 120, while installed at a predetermined position (e.g., a central portion of the ceiling), may detect the position and orientation of the vehicle 300 by imaging a predetermined detection range (area C)], (ii) a side-view image, or (iii) a rear-view or front-view image of the vehicle, and 
[¶0070; degree to which the vehicle 300 is misaligned from the reference direction is identified through the calibration orientation information. ¶0100; identify that the vehicle 300 is parked in a state of being misaligned by a predetermined angle D° with respect to the reference direction] based on at least one of a yaw-direction reference detected from the top-view image of the vehicle [¶0064-¶0074; vision sensor 120 may detect the position and orientation of the vehicle 300 by identifying an angle between the sidewall of the calibration room 2 and a side surface of the vehicle 300 and distances between front, rear, left and right sides of the vehicle 3 and wall surfaces inside the calibration room. Fig.7A; misalignment angle in the top view image wherein the angle represents the yaw direction. ¶0100-¶0101; analyze information from the sensor device 100, identify that the vehicle 300 is parked in a state of being misaligned by a predetermined angle D° with respect to the reference direction. ¶0058; sensor device 100 is an element used to detect the vehicle 300 positioned inside the calibration room 2, and may include at least one of a laser scanner 110 and a vision sensor 120], a pitch-direction reference detected from the side-view image, or a roll-direction reference detected from the rear-view or front-view image.
	See claim 6 for elaboration on Park. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Aoki in view of Barcin with the determination of the misalignment angle from a top-view image as disclosed by Park in order to provide a low cost way to easily detect the vehicle position and relative position within a room or area [Park ¶0008,  ¶0058-¶0065]. As disclosed by Park, vision sensors are low-cost relative to other positioning sensors and by capturing the image of the vehicle and processing it in the disclosed manner, the vehicle's position within the room as well as relative to calibration objects can be easily determined.   

In regard to claim 9, Aoki in view of Barcin discloses the stereo camera adjustment system according to claim 5. Aoki in view of Barcin further  discloses, 
[Barcin Fig.1, Fig.2, sensors (24) facing the front of the vehicle. Barcin ¶0037-¶0039; at least one sensor 10, which detects the position and the alignment of vehicle 4 with respect to calibrating device 6... situate the at least one sensor 10 in other positions, e.g. on the ceiling above vehicle 4. Barcin ¶0024; the at least one sensor comprises at least one camera that is designed to detect the vehicle to be measured optically...  camera may be developed in particular as a stereo camera so as to be able to determine the position and alignment of the vehicle in all three spatial directions with high precision].	
	See claim 1 for motivation to combine. Although Barcin discloses cameras can be mounted in a variety of locations and using the camera images to determine the relative position/orientation of the calibration target relative to the vehicle as well as a shift of the vehicle as shown in Fig.2, Barcin does not explicitly describe the controller is configured to calculate the misalignment amount of the vehicle in at least one of the yaw direction, the pitch direction, or the roll direction based on at least one of a yaw-direction reference detected from the top-view image of the vehicle, a pitch-direction reference detected from the side-view image, or a roll-direction reference detected from the rear-view or front-view image. However Park discloses,
	wherein the detector comprises an image capturer configured to obtain at least one of (i) a top-view image [¶0058-¶0059; sensor device 100 is an element used to detect the vehicle 300 positioned inside the calibration room 2, and may include at least one of a laser scanner 110 and a vision sensor 120... vision sensor 120 may be installed at a central portion of the ceiling of the calibration room 2. Fig.5; vision sensor (120) capturing a top-view image of the vehicle. ¶0064; vision sensor 120, while installed at a predetermined position (e.g., a central portion of the ceiling), may detect the position and orientation of the vehicle 300 by imaging a predetermined detection range (area C)], (ii) a side-view image, or (iii) a rear-view or front-view image of the vehicle, and 
	the controller is configured to calculate the misalignment amount of the vehicle in at least one of the yaw direction, the pitch direction, or the roll direction [¶0070; degree to which the vehicle 300 is misaligned from the reference direction is identified through the calibration orientation information. ¶0100; identify that the vehicle 300 is parked in a state of being misaligned by a predetermined angle D° with respect to the reference direction] based on at least one of a yaw-direction reference detected from the top-view image of the vehicle [¶0064-¶0074; vision sensor 120 may detect the position and orientation of the vehicle 300 by identifying an angle between the sidewall of the calibration room 2 and a side surface of the vehicle 300 and distances between front, rear, left and right sides of the vehicle 3 and wall surfaces inside the calibration room. Fig.7A; misalignment angle in the top view image wherein the angle represents the yaw direction. ¶0100-¶0101; analyze information from the sensor device 100, identify that the vehicle 300 is parked in a state of being misaligned by a predetermined angle D° with respect to the reference direction. ¶0058; sensor device 100 is an element used to detect the vehicle 300 positioned inside the calibration room 2, and may include at least one of a laser scanner 110 and a vision sensor 120], a pitch-direction reference detected from the side-view image, or a roll-direction reference detected from the rear-view or front-view image.
	See claim 6 for elaboration on Park. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Aoki in view of Barcin with the determination of the misalignment angle from a top-view image as disclosed by Park in order to provide a low cost way to easily detect the vehicle position and relative position within a room or area [Park ¶0008, ¶0058-¶0065]. As disclosed by Park, vision sensors are low-cost relative to other positioning sensors and by capturing the image of the vehicle and processing it in the disclosed manner, the vehicle's position within the room as well as relative to calibration objects can be easily determined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prokhorov (US 2016/0161602) – Discloses a device for calibration a vehicle camera, including a stereo camera, wherein a robot with a calibration target placed thereon uses a location sensor to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        January 5, 2022